Citation Nr: 0514012	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-37 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extension of the delimiting date beyond 
July [redacted], 2002, for educational assistance benefits under 
Chapter 35, Title 38, United States Code.






ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.  He died on May [redacted], 1992.  The appellant is his son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 action issued by the 
Education Center of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The appellant was born on July [redacted], 1976.

2.  By a January 1998 action, the RO determined that the 
appellant was eligible to receive educational benefits under 
Chapter 35, Title 38, United States Code and that he had 
until July [redacted], 2002 to use his entitlement, the delimiting, 
or ending, date for such benefits. 

3.  The appellant applied for an extension of his delimiting 
date for Chapter 35 benefits within one year after the date 
of the delimiting period.

4.  There is no competent evidence of record that the 
appellant was prevented from initiating, and completing, his 
chosen program of education within the period of Chapter 35 
eligibility, or suspended his education program, due to 
reasons beyond his control, to include his own physical or 
mental disability.




CONCLUSION OF LAW

An extension of the delimiting date for the appellant's 
Chapter 35 educational assistance benefits beyond July [redacted], 
2002, is not warranted.  38 U.S.C.A. § 3512 (West 2002); 
38 C.F.R. §§ 21.3021(a)(1), 21.3041, 21.3043 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  In addition, regulations implementing the 
VCAA were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2004).  

However, these changes are not applicable to claims such as 
the one at issue.  In Barger v. Principi, 16 Vet. App. 132 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (that is, Chapter 51).  As well, the 
statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 35).  Therefore, the VCAA (and, it 
follows, its implementing regulations) is not applicable.

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RO explained to the 
appellant the bases for denial of the claim in the February 
2003 action and a September 2003 statement of the case, and 
afforded him the opportunity to present information and 
evidence in support of the claim.  Moreover, the VA General 
Counsel has held that the notice and duty to assist 
provisions of the VCAA are not applicable to a claim, where, 
as here, that claim cannot be substantiated because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004.

The Board also observes that the Veterans Benefits 
Improvement Act of 2004, Pub. L. No. 108-484 (2004), amended 
38 U.S.C. § 3512(b)(1) to extend the Chapter 35 delimiting 
date for surviving spouses of service members who die on 
active duty from 10 years to 20 years for the eligibility 
date.  However, this change does not affect the appellant's 
case and essentially leaves the application of the provisions 
of the applicable law unchanged.  Accordingly, the Board 
finds that the appellant will not be prejudiced by the 
Board's action in this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The record shows the appellant received education benefits as 
a surviving child of the veteran who died of a service-
connected disability.  The appellant's date of birth is July 
[redacted], 1976.  In December 1997, the appellant filed his original 
application for educational assistance under the provisions 
of Chapter 35.  In January 1998, the RO certified that the 
veteran was entitled to enroll in, and pursue, education or 
training under Chapter 35 for a period not to exceed July [redacted], 
2002.  

In November 2002, the appellant requested an extension of the 
ending date for the payment of his education benefits beyond 
July [redacted], 2002.  The appellant contends that the notice given 
him by VA in 1998 clearly stated that he had 45 months of 
benefits but did not specifically state that he had to use 
all the benefits before July [redacted], 2002.  Instead he maintains 
that VA merely gave the impression that he must apply to a 
school before he could begin using the benefits; therefore he 
contends that he has 30 more months remaining and should be 
entitled to use them completely without any time limit.  He 
added that, from December 2000 to October 2001, he was unable 
to attend classes because he was studying in China; that, 
when he returned home in 2001, he had to repay a debt to VA, 
which he could not do while attending classes, and that he 
had trouble with Baker College re-accepting him for 
admittance and applying for financial aid in 2002; that, when 
the college finally accepted him and he filled out his 
financial aid application, it was too late to apply for 
spring classes and any assistance he would have received from 
VA for summer classes would not have been enough to cover 
expenses.  Finally, he asserts that he should be credited 
with at least three years of benefits, since he could not 
attend college before 1996 when his benefits began in 1994, 
and for the seven months that he was in China and the 
additional months that he had difficulty being accepted back 
at Baker College.

As a child of a veteran, an appellant generally has eight 
years (45 months) from his beginning date of eligibility in 
which to use his Chapter 35 educational benefits.  38 C.F.R. 
§ 21.3044 (2004).  The ending, or delimiting, date for 
entitlement to Chapter 35 benefits is the eligible person's 
26th birthday.  38 C.F.R. § 21.3041(c) (2004).  Since the 
veteran died in May 1992 and the appellant was still in high 
school at the time of his 18th birthday, the date of 
eligibility was established as July [redacted], 1994, the date the 
appellant turned 18, and his delimiting date was established 
as July [redacted], 2002, the date the appellant turned 26.  See 
38 C.F.R. §§ 21.3041(a), 21.3044(c) (2004).

Under 38 C.F.R. § 21.3041(e), an eligible child's ending date 
may be extended beyond his 26th birthday, but not to exceed 
his 31st birthday.  Under this provision, the ending date may 
be extended if the eligible person's program of education has 
been suspended due to conditions determined to be beyond the 
eligible person's control as specified in 38 C.F.R. § 21.3043 
(2004).  If it is found that a suspension of a program of 
education was in fact due to conditions beyond the eligible 
person's control, then the ending date may be extended for 
the length of the period of suspension, but not beyond the 
eligible person's 31st birthday.  38 C.F.R. 
§ 21.3041(e)(1).

Under 38 C.F.R. § 21.3041(e), an ending date may be extended 
where, in pertinent part, the eligible person suspends his 
program due to conditions determined by VA to have been 
beyond his control.  In such a situation, the period of 
eligibility may, upon his request, be extended by the number 
of months and days intervening the date the suspension began 
and the date the reason for suspension ceased to exist.  The 
burden of proof is on the eligible person to establish that 
suspension of a program was due to conditions beyond his 
control.  The period of suspension shall be considered to 
have ended as of the date of the person's first available 
opportunity to resume training after the condition which 
caused it ceased to exist.  38 C.F.R. § 21.3043 (2004).

The following circumstances may be considered as beyond the 
eligible person's control: 

(a) While in active pursuit of a program 
of education he is appointed by the 
responsible governing body of an 
established church to serve the church in 
an official missionary capacity; (b) 
Immediate family or financial obligations 
beyond his control require the eligible 
person to take employment, or otherwise 
preclude pursuit of his or her program; 
(c) Unavoidable conditions arising in 
connection with the eligible person's 
employment which preclude pursuit of his 
or her program; (d) Pursuit of his 
program is precluded because of the 
eligible person's own illness or illness 
or death in his immediate family; (e) 
Active duty, including active duty for 
training in the Armed Forces. 

38 C.F.R. § 21.3043 (2004).

In the present case, the Board can find no basis under which 
to grant an extension. An extension is not prohibited based 
upon the appellant's age because he does not reach the age of 
31 until July 2007.  Nevertheless, an extension is prohibited 
because the evidence does not show that the appellant 
suspended his educational program due to conditions beyond 
his control.  While the Board is sympathetic that the 
appellant had not graduated from secondary school until 1996, 
nearly 2 years after his 18th birthday, under the 
circumstances presented, the regulations are specific that 
his date of eligibility started on the day he turned 18 not 
upon completion of his secondary school education.  The Board 
notes that, it was the appellant's choice to study in China, 
as it was his choice to wait until his return from China to 
apply for re-admittance at Baker College and to seek 
financial aid.  Except for allegedly being sick for 6 weeks 
in early 2001 soon after his arrival in China and being 
delayed in China for one month after the events of September 
11, 2001, there are no allegations that the appellant had to 
suspend his educational endeavors because of his own physical 
or mental disability.  The burden of proof is on the 
appellant to establish that he suspended his education 
program due to conditions beyond his control.  While 
acknowledging that the veteran stated that he had to work to 
repay a debt to VA, the Board notes that his indebtedness 
stemmed from the appellant's decision to withdraw from all of 
his courses in October 2000 and to go to China.  Thus, this 
suspension in his education program was not due to reasons 
beyond his control.  As stated above, the applicable law 
providing for an extension of the delimiting date for a child 
is specific to that individual's physical or mental 
disability; and does not provide for consideration of other 
personal circumstances or decisions the appellant may have 
made, such as the fact that he chose to study in China or had 
not graduated from secondary school until 1996.  38 U.S.C.A. 
§ 3512(a) (West 2002); 38 C.F.R. § 21.3043.  

The Board is mindful of the appellant's contention that it 
was not clear that he had until July [redacted], 2002 to use the 
benefits at issue.  The United States Court of Appeals for 
Veterans Claims (Court), citing to an opinion from the United 
States Supreme Court, has held that everyone dealing with the 
Government is charged with knowledge of Federal statute and 
agency regulations.  Morris v. Derwinski, 1 Vet. App. 260 
(1991).  Furthermore, the VA is under no legal obligation to 
individually notify every potential claimant of his or her 
possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. 
App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  
But here, the RO clearly advised the appellant, in letters 
dated in January 1998 and January 1999, that he had until 
July [redacted], 2002 to use his Chapter 35 benefits.  Thus, the 
appellant's allegations do not provide the basis for awarding 
the benefits sought.  In cases such as this, as the laws are 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

An extension of the delimiting date for the appellant's 
Chapter 35 educational assistance benefits beyond July [redacted], 
2002, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


